Ostrander, J.
It was not supposed that Leachman, whom it is charged respondent murdered, died from other than natural causes. He was attended by a physician from October 14th until October 23d, when he died. A post-mortem examination was had, not because it was suspected that he had been poisoned, but to learn the extent of certain bodily injuries received by him at the hands of other men shortly before he became ill. Both the antemortem and the post-mortem evidence indicated death from pneumonia. His attending physician, who assisted at the autopsy, certified that the cause of his death was double pneumonia. He so testified at the preliminary examination in this case, although at that time he knew it was claimed that the chemist had found arsenic in the organs sent him for examination. At the trial, upon, cross-examination, he gave the following testimony:
“I also testified at the preliminary examination, the Same as I have here, that there was nothing in Leach-man’s general appearance, from my clinical knowledge or history of the case, during the time I was treating him, from the 16th day of October up until the time of his death, that caused me to treat him for arsenical poisoning. *123I also testified that from the time the first indication of pneumonia appeared there was no evidence of arsenical poisoning, and I didn’t treat him for any. And I say so now. I think; if pneumonia hadn’t set in, Leachman 'would have recovered.”
Five other physicians, one of whom had been attending Leachman and was present at the autopsy, called “by the prosecution, gave testimony supporting the views and conclusions of the attending physician and affirming that if no arsenic had been found in the stomach of Leachman by the chemist, death must be attributed to pneumonia and gastritis. The post-mortem discovered three-fourths of both lungs in a state of red hepatization and engorged, the posterior and base quite solid;' impossible for oxygen to circulate; no condition of any of the organs which might not be attributed, properly, to gastritis and pneumonia; the heart, kidneys, and liver normal. The attending physician gave, also, this testimony :
“ Q. Wouldn’t all of his ante-mortem symptoms and port-mortem conditions be consistent with death caused by pneumonia and gastritis complications ?
“A. Yes, sir.”
The stomach and contents were removed at the postmortem, and the body embalmed and buried. Later the body was exhumed, and the liver, kidneys, spleen, and bladder removed, and, with the stomach, sent to a chemist at Ann Arbor. His testimony is to the effect that he tested a portion of the stomach and contents for arsenic, found some, and by a calculation determined that the entire of the stomach and contents contained between one-fifth and one-sixth of a grain. The liver contained, by test and calculation, one-eighth of a grain of arsenic. A similar test and calculation resulted, he says, in showing the other organs to contain between one-ninth and one-tenth of a grain of white arsenic; the total amount at highest estimated figures being considerably less than half a grain. ■ A fatal -dose of arsenic is from two to three grains. The ordinary commercial subnitrate of bismuth, *124a considerable quantity of which was administered to Leachman, contains arsenic. Whether the embalming fluid contained arsenic was in dispute. Assuming the presence of the arsenic in the remains, and that it was administered to Leachman in his lifetime, it was the opinion of the medical men sworn for the prosecution that the cause of his death was arsenical poisoning.. Two groups of errors are discussed.
1. During the cross-examination of respondent, she was asked, in substance, if she had not stolen a muff, a quantity of. dress goods, and some neckties from the store of a certain merchant, if they had not been charged to her, and if she had, upon demand, settled for them. She denied the various alleged thefts. In debating the objections which were interposed to the cross-examination which was conducted, the prosecuting officer, among other things, said:
“A person might commit the crime of larceny and never be convicted of it. He might have settled it up upon demand. Suppose, for instance, a party goes into a man’s store and takes goods to the value of $7, without asking for them, without being in any way connected with the store, without the knowledge of any clerk or agent in the store, and carries them away without their knowledge. Afterward they are discovered and a warrant is issued, and the goods are found in the party’s possession, and they settle for them. Would not that situation be competent ? ”
In rebuttal the people called the merchant, who testified that he was a druggist and clothing merchant, and he was asked:
‘ ‘ Q. Have you got your books of account in your store, covering the year 1901, with you, or any of them ?
“ A. I have.
“ Q. Please open the package.
“A. There is the daybook, contains the 1901 accounts.”
Witness testified that he was acquainted with Mrs. Collins, and had been for about 20 years; that he had seen her in New Lothrop with George Leachman.
*125“ Q. What do you know in 1901 or 1902 of Mrs. Collins coming to the store with George Leachman and picking out clothing for him, with him ?”
Upon objection being made, the following occurred:
“Mr. Chapman: I contend it is not a collateral matter, but that it bears upon the relation that the defendant sustained to the deceased, and, being upon that proposition, it is not a collateral matter.
“ Mr. McCurdy:. Then if that was true, it was a part of their main case, and not a part of the surrebuttal.”
The court sustained the objection.
“Q. Mr. Synder, do you remember the transaction as to a muff, in 1901, thatthe defendant got from your store ? ”
Objection to this wás sustained.
“ Q. Mr. Snyder, on the 22d day of December, 1901, being the same day that defendant got the muff, you may state to the jury whether or not she got some goods there on that same occasion and had them charged in your books ?
“ The Court: I think that covers exactly the same-condition.
“ Mr. Chapman: This would be recorded evidence, would it not F * * * Suppose the witness knows of it and entered in his general books a charge for other goods upon that occasion, would not the fact of what the books show be competent evidence ?
“ The Court: I think the muff question and these goods are out of the cáse; being collateral matter, it is out of the case.”
It is said in the brief for the people:
“ Even if it were error to call Washington Snyder, which is by no means conceded, he was not permitted by the court to give any testimony which contradicted respondent upon this matter. He was allowed to answer a few preliminary questions, but nothing which would in any wise impeach the respondent.”
To produce the merchant with his books, to proceed to the point of impeachment, to argue, in the presence of the jury, the right to impeach and to use in the argument alleged hypothetical statements covering the very facts *126claimed, by insinuation and by inference, to exist, is likely to have all of the effect obtainable from open contradiction and impeachment. This court will assume, in this case, that the offer to prove was as prejudicial as the evidence would have been if the court had permitted the fullest impeachment. '
2. Ira Wright, a boy nearly 14 years of age, was the nephew of respondent. His mother is living, but he had as a baby been taken by and had lived with respondent as a member of her family. The testimony, not disputed, is to the effect that respondent treated him like a son, kept him clean, sent him to school, and appeared to love him. He had reached an age when his services may be supposed to have been of value to respondent. He died some four months before Leachman’s death. Dr. Bruce began to treat him early in June, 1903. He had known him for 6 or 7 years. He described his symptoms and his treatment. He was brought to his office by respondent. There was no attempt on her part to keep the doctor from making as complete and thorough an examination and diagnosis as he saw fit. He asked her questions in the presence of the boy, and also asked the boy questions. He again saw the boy at the office and afterwards at Mrs. Collins’ home, and examined him, and made inquiries of both Mrs. Collins and the boy in regard to his condition, and continued to treat him until the 13th or 14th of June, when he went away for a week, returning June 20th. Dr..Shoemaker, by whom he was treated during the absence of Dr. Bruce, made his first call on him on the 15th of June. Dr. Shoemaker described the symptoms as he found them. He saw no symptoms during his treatment of Wright that he recognized as indicating arsenical poisoning. On redirect examination, he was asked this question:
“Q. Doctor, looking back over the case now and the symptoms that you have described, what do you say as to whether or not they are the symptoms of arsenical poisoning ? * * *
*127“A. Taking in connection with the finding of the ■chemist. * * *
*“Q. Looking back over the case now, doctor, you may state whether, in your opinion, those symptoms that you ■saw Ira Wright suffering from are somé of the symptoms ■of arsenical poisoning. * * *
“A. They áre.
"Q. State to the jury whether or not, in your opinion, they are all consistent with the arsenical poisoning. * * * “A. They are.”
On recross-examination, he testified that the fact -claimed by the chemist to be true, namely, that he had found some arsenic in the organs of Ira Wright, was one ■of the things which caused him to believe or to think that possibly the symptoms or some of them might be ■due to arsenical poisoning; that, if. the chemist had not found traces of arsenic, he would not recognize the ■symptoms or attribute them to arsenical poisoning; that the symptoms were consistent with some other disease. The body of this boy was exhumed and found to be somewhat decomposed, the stomach and other organs sent to Ann Arbor, and there examined by the chemist. The chemist found, he says, in the stomach, liver, kidneys, ■ spleen, and bladder, about one-tenth of a grain of arsenic. The prosecution was permitted to lay before the jury the ■ evidence of the death of this child, respondent’s care of him, the discovery of the arsenic in the remains, with ■ other details. It is not cláimed — is expressly disclaimed —that there was a common scheme or plan embracing the killing of both Wright and Leachman. "It is further expressly conceded that no possible common motive was shown or intimated. Whether it should be found that respondent administered arsenic to Wright and to Leach-man, or to either, depended upon inferences which the .jury might draw from the evidence admitted. In admitting the testimony, the trial judge stated:
“ I will say to the jury now, in the outset, that the only purpose for which this testimony can be received is for the purpose’ of showing the presence of arsenic in the *128house. That is all it is received for. No other purpose, and you will disregard every other purpose • at this time unless further instructed.”
In the charge, the jury were told to consider the evidence only for the purpose of determining “ whether there was or was not arsenic there at the residence of respondent prior to and at the time of the sickness and death of George Leachman.” The presence of arsenic in the remains of Wright had no legitimate tendency to prove that respondent had arsenic in her possession during the illness of Leachman. Undoubtedly, the giving of a wrong reason for admitting testimony is not prejudicial error, if the testimony is for any reason admissible and the jury is properly instructed concerning the use to be made of it. It is claimed here that this evidence was admissible to prove (1) intent; (3) absence of mistake or accident; and (3) identity of the person charged. If it was, for any of these purposes, admissible — questions which we do not consider — the error committed was not, for that reason, cured, and was clearly prejudicial. The record does not contain all of the evidence, for which reason, the singular circumstances of the case, and the positions assumed by counsel, it is deemed to be unwise to attempt to lay down any controlling rules respecting the use, if any, to be made of this testimony if it shall again be tendered. /A.uthorities will be found collected in 1 Wigmore on Evidence, § 363, note 10. See, also, People v. Thacker, 108 Mich. 652.
The conviction isfset aside!, a new trial granted, and the respondent remanded to t¿e custody of the sheriff of Shiawassee county, to be dealt with according to law.
Carpenter, C. J., and McAlvay, Blair, Hooker, and Moore, JJ., concurred with Ostrander, J.